                      Case 3:19-cr-30001-MGM Document 71 Filed 05/08/20 Page 1 of 3
                                                 United States District Court
                                                  District of Massachusetts

UNITED STATES OF AMERICA,                    )
                                             )
                          Plaintiff,         )                 Criminal Case No. 3:19-cr-30001-MGM
                 v.                          )
                                             )
                                             )
JOSE LUIS SANCHEZ,                                    )
                                             )
                          Defendant.         )


                                        ORDER SETTING CONDITIONS OF RELEASE


IT IS ORDERED that the release of the Defendant is subject to the following conditions:

(1)     The Defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

(2)     The Defendant shall maintain his residence. Defendant shall advise the court, Pretrial Services, defense counsel and the U.S.
        attorney in writing at least ten days before any proposed change in address and telephone number.

(3)     The Defendant shall report as soon as possible, but no later than twenty-four hours after, to the Pretrial Services office any
        contact with any law enforcement personnel, including, but not limited to, any arrest, questioning, or traffic stop.

(4)     Defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. 14135a.

(5)     The Defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
        The Defendant shall next appear at (if blank, to be notified)


                                       Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the Defendant be released provided that:

        ()       (5) The Defendant promises to appear at all proceedings as required and to surrender for service of any sentence
                 imposed.

        ( )      (6) The Defendant shall execute an unsecured bond binding the Defendant to pay the United States the sum of
                 dollars ( ) in the event of a failure to appear as required or to surrender as directed for service of any sentence
                 imposed, or for any violation of any condition(s) of release.

                                                  Additional Conditions of Release

         Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of Defendant and
the safety of other persons and the community, it is FURTHER ORDERED that the release of Defendant is subject to the conditions
marked below:

()      (7) The Defendant is placed in the custody of:
               (Name of Person/organization) ________________________________________________________

                 (Address)

                 (Signature of Custodian) _____________________________________________________________
                  Case 3:19-cr-30001-MGM Document 71 Filed 05/08/20 Page 2 of 3
      who agrees (a) to supervise the Defendant in accordance with all conditions of release, (b) to use every effort to assure the
      appearance of the Defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
      Defendant violates any conditions of release or disappears.


(X)   (8) The Defendant shall:

      (X) (a) report to Pretrial Services as directed.
      ( ) (b)   execute a bond or an agreement to forfeit upon failing to appear as required, or for any violation of any condition(s)
               of release, the following sum of money or designated property:
      ( ) (c) post with the court the following indicia of ownership of the above-described property: documentation as set forth in
               "Recommended Procedure for the Posting of Real Property as Security for Defendant's Appearance Bond in
               Criminal Cases"
      ( ) (d) execute a bail bond with solvent sureties in the amount of $
      ( ) (e) maintain/actively seek employment and submit ongoing verification to Pretrial Services as directed or
      ( ) (f) maintain or commence an education program.
      (X) (g) surrender passport to Pretrial Services.
      (X) (h) obtain no passport or any other travel documents.
      (X) (i) abide by the following restrictions on personal association or travel: Travel is restricted to the District of
               Massachusetts without prior permission from the Probation and Pretrial Department.
       ( ) (j) avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness
               in the subject investigation or prosecution, including but not limited to: list to be provided by the Government.
      ( ) (k) undergo medical or psychiatric treatment and/or remain in an institution as follows: as directed by the Probation
               and Pretrial Department.
      ( ) (l) return to custody each (week) day as of         o'clock after being released each (week) day as of
      (X) (m) maintain residence and provide Probation with any new address.
      (X) (n) refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms to be
               removed from the house forthwith and the same certified to Pretrial Services.
      (X) (o) refrain from (X) any ( ) excessive use of alcohol.
      (X) (p) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C.
               § 802, unless prescribed by a licensed medical practitioner.
      (X) (q) submit to any method of testing required by the Pretrial Services Officer for determining whether the
               defendant is using a prohibited substance. Such methods may be used with random frequency and include
               urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
               substance screening or testing. Defendant shall refrain from obstructing or attempting to obstruct or tamper
               in any fashion with the efficiency and accuracy of any testing which is required as a condition of release.
      (X) (r) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed
               advisable by the Pretrial Services Officer.
      (X) (s) participate in one of the following home confinement program components. Defendant shall refrain from
               obstructing or attempting to obstruct or tamper in any fashion with the efficiency and accuracy of any electronic
               monitoring equipment which is required as a condition of release and shall abide by all the requirements of the home
               confinement program which ( ) will or ( ) will not include the following location verification system: ( ) electronic
               monitoring bracelet OR ( ) Voice Identification system:
                        ( ) (i) Curfew. You are restricted to your residence every day () from           to    , or ( ) as directed by the
                        Pretrial Services Officer; or,
                        ( ) (ii) Home Detention. You are restricted to your residence at all time except as pre-approved by the
                        court; or,
                        (X ) (iii) Home Incarceration. You are restricted to your residence at all times except as pre-
                        approved by the court.
      ( ) (t) make payments toward a fund which can ultimately be used to compensate appointed counsel, as required in the
               companion order issued in this matter pursuant to 18 U.S.C. § 3006A.
      ( ) (u) submit to the location monitoring installed in the home by Probation and Pretrial Services and abide by all of the
               program requirements and instructions provided by the pretrial services office or supervising officer related to the
               proper operation of the technology.
                        ( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the
                        pretrial services office or supervising officer.
      ( ) (v) I acknowledge that a warrant for my arrest has been signed by an authorized judicial officer and is being held in
               abeyance. The warrant may be activated without notice to me if I abscond in violation of the conditions of my
               release on electronic monitoring.
                     Case 3:19-cr-30001-MGM Document 71 Filed 05/08/20 Page 3 of 3
                                                    Advise of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.
         The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not
more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.
         Federal law makes it a crime punishable by up to five years of imprisonment, and a $250,000 fine or both to intimidate of
attempt to intimidate a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime
punishable by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim or informant, or to retaliate
against a witness, victim or informant, or to threaten or attempt to do so.
         If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service and
additional punishment may be imposed. If you are convicted of:
         (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
not more than $250,000 or imprisoned for not more than ten years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;
         A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of Defendant

         I acknowledge that I am the Defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set for above.

         Signature of Defendant
         Telephone Number (413) 821-5211


                                                  Directions to United States Marshal


(X)      The Defendant is ORDERED released after processing.
()       The United States marshal is ORDERED to keep the Defendant in custody until notified by the clerk or judicial officer that
         the Defendant has posted bond and/or complied with all other conditions for release. The Defendant shall be produced before
         the appropriate judicial at the time and place specified, if still in custody.



Date: May 8, 2020                                                 /s/ Mark G. Mastroianni
                                                                  MARK G. MASTROIANNI
                                                                  United States District Judge



Signed electronically with authorization from Mark G. Mastroianni, U.S. District Judge on May 8, 2020.
